Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/EP2016/081936, filed on 12/20/2016.
Claims 9-14 are currently pending in this patent application.
The preliminary amendment filed on 06/01/2021, amending claims 9-11, canceling claims 1-8 and adding new claims 12-14 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group VI, Claims 9-11, drawn to a process for the production of a sterol mix, in a yeast cell comprising: (a)    inactivating of ERG5 and ERG6, (b)    reducing or abolishing the activity of ARE2 or reducing or abolishing the activity of ARE1 and ARE2, (c)    expressing of a heterologous enzyme selected from EC 1.3.1.72 having sterol delta24-reductase activity on lathosterol, zymosterol or trienol; (d)    cultivating said yeast cell under conditions suitable for sterol production; wherein the amount of zymosterol present in the sterol mix is about 3% or less based on the total amount of sterols in the response filed on 06/01/2021 is acknowledged.  New claims 12-14 are included in the elected group of Group VI, and thus, the Group VI comprises claims 9-11 and 12-14.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-14 are present for examination.



Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent application SWITZERLAND 01908/15, filed on 12/23/2015. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2018 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.
Drawings
Drawings submitted on 06/22/2018 are accepted by the Examiner.

Claim Objections
Claim 9 is objected to in the recitation “ERG5” and “ERG6”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claims 9 and 11 are objected to in the recitation “ARE1” and “ARE2”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claims 10 and 13 are objected to in the recitation “7-DHC”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claims 10-14 are objected to in the recitation “according to claim”, which should be changed to “of claim”. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is indefinite and vague in the recitation “reducing or abolishing activity” in the context of ARE2 and/or ARE1 protein recited in claim 1, i.e. the phrase “reducing or abolishing activity” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. The claim should define and clearly state as to what the reducing activity is being compared. Similar rejection is also applied for the phrased “inactivating”. Correction and clarification are required
 Claim 10 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 10 is indefinite in the recitation “at least about” in the context of ratio of the sterol mix. It is unclear whether applicant meant “at least 87 to 2” or “about 87 to about 2”. However, “about 87 to about 2” is unclear and vague, as it is not clearly stated in the specification about what is the scope of “about 87 to 2” mean? In addition, the combination of “at least about 87 to about 2” is ambiguous and confusing. Besides, the term “about” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree. Moreover, there is nothing in the 
 Claims 9-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is indefinite in the recitation of “about 3%”. The term “about” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree. It is suggested that applicant clarify the meaning of the phrase. Clarification is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims 9-14 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
Claims 9-14 are directed to a process for the production of a sterol mix, in a yeast cell comprising: (a)    inactivating of ERG5 and ERG6, (b)    reducing or abolishing the activity of ARE2 or reducing or abolishing the activity of ARE1 and ARE2, (c)    expressing of a heterologous enzyme selected from EC 1.3.1.72 having sterol delta24-reductase activity on lathosterol, zymosterol or trienol; (d)    cultivating said yeast cell under conditions suitable for sterol production; wherein the amount of zymosterol present in the sterol mix is about 3% or less based on the total amount of sterols.
The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claims are drawn to a process for the production of a sterol mix, in any yeast cell comprising: (a)    inactivating of any ERG5 protein having no structural feature and any ERG6 protein having no structural feature, (b)    reducing or abolishing the activity of any ARE2 protein having no structural feature or reducing or abolishing the activity of any ARE1 protein having no structural feature and any ARE2 having no structural feature, (c)    expressing of any heterologous enzyme selected from EC 1.3.1.72 having sterol delta24-reductase activity having no structural feature, on lathosterol, zymosterol or trienol; (d)    cultivating said yeast cell under conditions suitable for sterol production; wherein the amount of zymosterol present in the sterol mix is about 3% or less based on the total amount of sterols, wherein the proteins or enzymes involved in the process claims, which are derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, whose structures are not fully described in the specification, which is required for fulfilling Written Description requirement. No information, beyond the characterization of a yeast cell, inactivating genes encoding proteins of ERG5 and ERG6, reducing or abolishing the activity of ARE1 protein and ARE2 protein and heterologous expression of an enzyme under EC 1.3.1.72 having sterol delta24-reductase activity  has been provided, which would indicate that applicants had possession of the claimed genus. The specification does not contain sufficient disclosure of the structure with EC 1.3.1.72 having sterol delta24-reductase within the scope of the claimed genus. The genus of proteins and enzymes ERG5 and ERG6, and ARE1 protein and ARE2 protein and heterologous expression of an enzyme under EC 1.3.1.72 having sterol delta24-reductase as claimed is a large variable genus including many mutants, variants and fragments thereof, which can have wide variety of unknown structures. Therefore, many structurally unrelated proteins and enzymes ERG5 and ERG6, and ARE1 protein and ARE2 protein and heterologous expression of an enzyme under EC 1.3.1.72 having sterol delta24-reductase activity within the scope of these claims. The specification discloses the structure of only few representative species of the claimed genus, which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus. Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 9-10, 12-13 and 14 are rejected under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Lang et al. (Preparation of 7-dehydrocholesterol and/or the biosynthetic intermediates and/or secondary products thereof in transgenic organism. WO 2003/064650 A1 (German), publication 08/07/2003, which is also published as US 2006/0240508 A1, publication 10/26/2006).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a process for the production of a sterol mix including vitamin D3 precursor in particular 7-DHC (7-dehydrocholesterol), in any yeast cell comprising: (a)    inactivating of any ERG5 protein having no structural feature and inactivating any ERG6 protein having no structural feature, (b)    reducing or abolishing the activity of any ARE2 protein having no structural feature or reducing or abolishing the activity of any ARE1 protein having no structural feature and any ARE2 having no structural feature, (c)    expressing of any heterologous enzyme selected from EC 1.3.1.72 having sterol delta24-reductase activity having no structural feature, on lathosterol, zymosterol or trienole; (d)    cultivating said yeast cell under conditions suitable for sterol production; wherein the amount of zymosterol present in the sterol mix is about 3% or less based on the total amount of sterols.  
Regarding claims 9-10, 12-13 and 14, Lang et al. teach a genetically modified organism 
Because the genetically modified yeast cell S. cerevisiae microorganism of the claimed invention and that of genetically modified yeast cell S. cerevisiae microorganism of the reference is one and the same, Examiner takes the position that the production of sterols mix comprising 7-DHC vs Zymosterol is in a ratio of 87 to 2, or zymosterol is  3% or less, is inherently associated (present) in the sterol mixture produced inherently by the  genetically modified yeast cell S. cerevisiae microorganism of the Lang et al. Since the Office does not have the facilities for examining and comparing applicants' microorganism for producing recited chemicals of  7-DHC In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

Therefore, Lang et al. anticipate claims 9-10, 12-13 and 14 of the instant application as written.

Claims 9-10, 11, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Birgit Ploier (Engineering of sterol synthesis in yeast. Diplomarbeit, January 1, 2010, a Thesis or Dissertation, page 1-105, see, IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a process for the production of a sterol mix including vitamin D3 precursor in particular 7-DHC (7-dehydrocholesterol), in any yeast cell comprising: (a)    inactivating of any ERG5 protein having no structural feature and inactivating any ERG6 protein having no structural feature, (b)    reducing or abolishing the activity of any ARE2 protein having no structural feature or reducing or abolishing the activity of any ARE1 protein having no structural feature and any ARE2 having no structural feature, (c)    expressing of any heterologous enzyme selected from EC 1.3.1.72 having sterol delta24-reductase activity having no structural feature, on lathosterol, zymosterol or trienole; (d)    cultivating said yeast cell under conditions suitable for sterol production; wherein the amount of zymosterol present in the sterol mix is about 3% or less based on the total amount of sterols.  
Regarding claims 9-10, 11, 12 and 13, Birgit Ploier et al. (see, section 3.1, 3.2, 4.2, 6, Figures 8-14, 30, 45, and Table 21, see IDS) teach a yeast cell strain S. cerevisiae having ERG5 
Because the genetically modified yeast cell S. cerevisiae microorganism of the claimed invention and that of genetically modified yeast cell S. cerevisiae microorganism of the reference is one and the same, Examiner takes the position that the production of sterols mix comprising 7-DHC vs Zymosterol is in a ratio of 87 to 2, or zymosterol is  3% or less, is inherently associated (present) in the sterol mixture produced inherently by the  genetically modified yeast cell S. cerevisiae microorganism of the Birgit Ploier et al. Since the Office does not have the facilities for examining and comparing applicants' microorganism for producing recited chemicals of 7-DHC, 7-DHC vs Zymosterol in a ratio of 87 to 2, or zymosterol is less than 3% by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product chemicals and the product chemicals of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

Therefore, Birgit Ploier et al. anticipate claims 9-10, 11, 12 and 13 of the instant application as written.

Conclusion
Status of the claims:
Claims 9-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REMSEN Building and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656